                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION – LEXINGTON

CORY ADAMS,                                       CIVIL ACTION NO. 5:17-251-KKC
     Plaintiff,

v.                                                            JUDGMENT

WES C. BRENTON,
     Defendant.



      In accordance with the opinions and orders entered on this date and on June 4, 2018,

the Court hereby ORDERS and ADJUDGES as follows:

      1) Plaintiff Corry Adams is entitled to summary judgment in his favor on his claims

         against defendant Wes C. Brenton for breach of contract, breach of express

         warranty, violation of the Kentucky Consumer Protection Act, and fraud;

      2) Defendant Wes C. Brenton is LIABLE to Adams for the following amounts:

         a) Compensatory damages of $235,000 plus interest on that amount at the legal

             rate of interest effective on the date of entry of this judgment, computed daily

             and compounded annually, until paid in full.; and

         b) Attorney’s fees of $40,385.35;

      3) This judgment is FINAL and APPEALABLE; and

      4) This matter is DISMISSED and STRICKEN from the Court’s active docket.

Dated November 13, 2018.
